Case 1:20-cv-01469-DLF Document 83-2 Filed 10/06/20 Page 1 of 4
                                                                   Case
                                                            1:20-cv-1469 (DLF)


                                                                  Exhibit
                                                                    B
Case 1:20-cv-01469-DLF Document 83-2 Filed 10/06/20 Page 2 of 4
Case 1:20-cv-01469-DLF Document 83-2 Filed 10/06/20 Page 3 of 4
Case 1:20-cv-01469-DLF Document 83-2 Filed 10/06/20 Page 4 of 4
